Citation Nr: 1314307	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-41 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right ankle strain status post Haglund's resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from August 1980 to May 1987 and from May 1989 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that, in pertinent part, granted service connection and assigned a rating of 10 percent for right ankle strain status post Haglund's resection, effective April 2, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.   Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As a preliminary matter, the record includes May 2007 and March 2009 statements from chiropractors employed by Maximum Rehabilitation Services, Ltd. which indicate treatment of the Veteran's right ankle disability, but the only treatment record that has been associated with the claims file is a May 2007 report which indicates an initial visit date of March 2006.  Indeed, the March 2009 statement indicates that the Veteran is receiving "current" treatment.  Accordingly, on remand all of the Veteran's outstanding treatment records from Maximum Rehabilitation Service, Ltd should be obtained.

Next, in his substantive appeal, which was received on October 19, 2009, the Veteran indicated that he did not want to appear for a hearing before the Board, but also stated that he was "amenable to appearing before any committee/board to provide additional testimony regarding my appeal."  Then, in a letter received on October 22, 2009, the Veteran, through a national DAV representative, stated that he did not want to appear for a "BVA hearing."  The Board finds that the Veteran has clearly stated that he does not wish to appear before the Board and interprets the October 2009 letter as a withdrawn request for Board hearing.  38 C.F.R. § 20.702(e) (2012).  

However, there is no indication as to whether or not the Veteran wished to withdraw his hearing request in its entirety.  The October 19, 2009 statement did not specify the type of hearing that the Veteran requested.  The October 22, 2009 correspondence only indicated that the Veteran did not want a "BVA hearing."  The Veteran, through his represented, reiterated his request for a personal hearing in an April 2013 statement.  It is thereby distinctly possible that the Veteran has requested a local hearing before a Decision Review Officer (DRO), but that he has failed to clearly articulate the same.  Thus, as the case is being remanded for further development, the Board requests that the RO clarify whether the Veteran desires a hearing before a DRO.

Finally, a review of the record shows that the Veteran was last afforded a VA joints examination of his right ankle in May 2008.  It appears the Veteran was scheduled for VA joints examinations in August and September 2011, but he failed to report for either examination without any explanation.  That is, he has not provided any indication of good cause under 38 C.F.R. § 3.655 to explain his absence.  Nonetheless, because the Board is already remanding this claim for outstanding private treatment records, the AMC should also provide the Veteran another opportunity to undergo a VA examination to reassess the nature and severity of his right ankle strain.  This will ensure VA meets the duty-to-assist.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should clarify whether the Veteran still desires a hearing before a DRO in regards to his TDIU claim. If the he still desires a hearing, the Veteran should be scheduled for one.

2.  Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain his private treatment records from Maximum Rehabilitation Services, Ltd.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

All actions to obtain the aforementioned requested records should be documented fully in the claims files.

3.  Following the development set forth above, the Veteran should be afforded an examination to determine the current nature and severity of his service-connected right ankle strain.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should describe all symptomatology due to the Veteran's service-connected right ankle strain including, but not limited to, loss of range of motion, instability, subluxation, and ankylosis.

The examiner also should report the range of motion measurements for the right ankle in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected right ankle strain on his ability to work.

The supporting rationale for all opinions expressed must be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  Thereafter, take adjudicatory action on the claim for a rating greater than 10 percent for right ankle strain.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SOC was issued in August 2009.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

